                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF SOUTH CAROLINA

 Robert Lynch,                         )        C/A No.: 1:17-2979-SVH
                                       )
                   Plaintiff,          )
                                       )
       vs.                             )
                                       )                ORDER
 Commissioner of Social Security       )
 Administration,                       )
                                       )
                   Defendant.          )
                                       )
                                       )

      This matter is before the court on Plaintiff’s counsel’s motion for fees

under 42 U.S.C. § 406(b). [ECF No. 27]. The parties consented to the

undersigned’s disposition of this case [ECF No. 15], and on April 10, 2018, the

matter was referred to the undersigned by order of the Honorable Patrick

Michael Duffy. [ECF No. 16]. On December 28, 2018, the court reversed the

Commissioner’s decision that had denied Plaintiff’s claim for social security

disability benefits and remanded the case for further administrative

proceedings pursuant to sentence four of 42 U.S.C. § 405(g). [ECF No. 21].

On April 5, 2019, the court issued an order granting Plaintiff’s motion for fees

under the Equal Access to Justice Act (“the EAJA”) and directing the

Commissioner to pay Plaintiff $4,160. [ECF No. 26]. On April 3, 2020,

Plaintiff’s counsel informed the court that the Commissioner subsequently

awarded total past-due benefits in the amount of $90,025. [ECF Nos. 27 at 1,
27-1]. Counsel requested the court authorize a fee in the amount of

$21,042.40, which represents 25% of past-due benefits resulting from the

claim, as agreed to by Plaintiff in the contingent fee agreement dated

November 29, 2017. [ECF Nos. 27-2]. The Commissioner subsequently filed a

response in support of counsel’s request for attorney fees. [ECF No. 28]. The

court has considered the motion for fees, and for the reasons that follow, the

court approves the motion under 42 U.S.C. § 406(b), as set forth herein.

I.    Consideration of Motion for Attorney Fees Under 42 U.S.C. § 406(b)

      When a court renders a favorable judgment to a claimant in a claim

brought against the Commissioner, the relevant statute allows the court to

“determine and allow as part of its judgment a reasonable fee” to the

claimant’s attorney that is “not in excess of 25 percent of the total of the past-

due benefits to which the claimant is entitled by reasons of such judgment.”

42 U.S.C. § 406(b)(1)(A). The Supreme Court held in Gisbrecht v. Barnhardt,

535 U.S. 789 (2002), that 42 U.S.C. § 406(b) instructs courts to review

contingent fee agreements for reasonableness where the agreed-upon fee does

not exceed the statutory ceiling of 25%. However, the contingent fee may be

reduced from the agreed-upon amount “when (1) the fee is out of line ‘with

the character of the representation and the results . . . achieved,’ (2) counsel’s

delay caused past-due benefits to accumulate ‘during the pendency of the

case in court,’ or (3) past-due benefits ‘are large in comparison to the amount

                                        2
of time counsel spent on the case.’” Mudd v. Barnhardt, 418 F.3d 424, 427

(4th Cir. 2005) (citing Gisbrecht at 808).

      Counsel filed a copy of the contingent fee agreement, signed by

Plaintiff, which provides that if the claim is pursued in federal court “the

standard twenty-five percent (25%) of all the past-due benefits should apply.”

See ECF No. 27-2. Because the fee agreement is presumptively valid under

the Supreme Court’s ruling in Gisbrecht, the court considers only the

reasonableness of the fee.

      The court concludes that the fee is not out of line with the character of

the representation and the results achieved. Counsel represented the

claimant over a period of approximately two-and-a-half years in both

administrative and district court proceedings. See ECF No. 27-2. Counsel

obtained total past-due benefits on claimant’s behalf in the amount of

$90,025 for the period beginning in July 2016. [ECF No. 27-1]. In

consideration of the nature of the representation at both the administrative

and district court levels, the period of the representation, and the amount of

past-due benefits obtained for Plaintiff, the court concludes that the fee is not

out of line with the character of the representation and the results achieved.

      The court further determines that counsel did not cause any delays

that affected the accumulation of past-due benefits during the pendency of

the case in this court.

                                        3
     The court finds that the requested fee is not large in comparison to the

amount of time counsel spent on the case. The record reflects that counsel

represented the claimant for 20.8 hours at the district court level. See ECF

Nos. 27-1 at 1. Although the calculated hourly rate for time spent in this

court seems exorbitant, the undersigned may consider as part of the

reasonableness determination the work expended by counsel at the agency

level. See Mudd v. Barnhardt, 418 F.3d 424, 428 (4th Cir. 2005) (while the

court may not award attorney’s fees based on the attorney’s work at the

agency level, the court may consider “as one factor in its reasonableness

determination, the work performed by counsel on the case when it was

pending at the agency level”). The court remanded the case to the agency on

December 28, 2018. [ECF No. 21]. Counsel represented Plaintiff at the

agency level from December 28, 2018, until a favorable decision was rendered

on March 30, 2020. [ECF No. 27 at 1]. Based on the length of the

administrative process and result achieved, the undersigned concludes

counsel devoted substantial time to the claim at the administrative level. In

light of the foregoing, the requested fee is not unreasonably large in

comparison to the amount of time counsel spent on the case.

     The court finds that the contingent fee agreement complies with 42

U.S.C. § 406(b)(1)(A) in that it is both reasonable and does not exceed the

statutory maximum fee. Therefore, the court grants Plaintiff’s counsel’s

                                      4
motion for fees under 42 U.S.C. § 406(b) and approves a total attorney’s fee of

$21,042.40.

II.   Refund of EAJA Fees

      The Gisbrecht Court directed that the attorney should refund the

smaller fee to “the claimant” when the attorney obtained fees under both the

EAJA and 42 U.S.C. § 406(b). Therefore, the court directs counsel, upon

receipt of the total fee approved herein, to refund to Plaintiff the $4,160

EAJA fee paid in this action.

      IT IS SO ORDERED.



April 14, 2020                             Shiva V. Hodges
Columbia, South Carolina                   United States Magistrate Judge




                                       5
